DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 04/27/2022.
Claims 1-2, 6-7, 9-10, 14-15, 17-18, 22, 24-30 have been amended.
Claims 1-30 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20210136823A1) in view of Xiong (US20200295896A1). 
Regarding Claim 1, Kim discloses a method for wireless communication (see FIG. 9), comprising: 
receiving, from a base station, a transmit beam including a synchronization signal block (SSB) of multiple broadcast signals transmitted over multiple symbols (see FIG. 9, para 138, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH), 
receiving the transmit beam includes switching among multiple receive beams for each of the multiple symbols to receive a corresponding broadcast signal of the multiple broadcast signals (see para 138, an eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH. That is, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions. For example, assuming that an eNB can support or have a maximum of N beam directions, the eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; see para 164, eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions … The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted); 
measuring a signal metric of each of the multiple broadcast signals as received via a corresponding receive beam of the multiple receive beams in a corresponding symbol of the multiple symbols (see para 144, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction; also see para 164, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS… the UE can obtain/i.e. measure, the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality); and 
selecting, based on the signal metric measured for each of the multiple broadcast signals, a receive beam of the multiple receive beams for communicating with the base station (see para 144, In other words, the BRS can be transmitted for the purpose of RSRP/RRM/RLM measurement, and it can be used for neighbor cell measurement; also see para 164, the UE can obtain the beam direction where signals are received with the best channel quality. Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam).
Kim discloses at para 163, a plurality of SS blocks for multiple beams are consecutively transmitted; and 
Although Kim in FIG. 9(a), para 142, the UE may obtain the subframe timing by detecting an additional synchronization signal (e.g., Extended Synchronization Signal (ESS)) transmitted from the eNB; and FIG. 9(b) illustrates consecutive multiple broadcast signals in the order: PBCH/SSS/PSS/PBCH transmission in consecutive OFDM symbols. 
Kim does not explicitly disclose: the multiple broadcast signals include two or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a primary broadcast channel (PBCH). 
Examiners Note: Using BRI consistent with the specification FIG. 4, this limitation has been interpreted to mean: “SSB pattern including one PSS, one SSS, and two PBCH”. Based on this interpretation, and in the same field of endeavor, Xiong discloses this limitation: see FIG. 7 illustrating SSB pattern in 5G NR, at paras 25-26,  As shown in FIG. 7, the SSB spans 4 symbols and the SSB symbol follows the order of PSS, PBCH, SSS and PBCH/i.e. representing two PBCHs. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, so that two PBCHs are transmitted along with one PSS, one SSS in consecutive symbols as taught by Xiong, to provide timing information including an OFDM symbol index, a slot index in a radio frame and a radio frame number from an SSB. In addition, it is used to carry part of the Minimum System Information (MSI), and control configuration information for the remaining MSI (RMSI) (see Xiong, para 26).

Regarding Claims 5, 13, 21 and 28, Kim discloses: reporting, to the base station, the signal metric of at least a portion of the multiple broadcast signals as received, wherein selecting the receive beam is based on receiving, from the base station and based on the reported signal metric, an indication of the receive beam (see para 164, the UE can obtain the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality. Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam).

Regarding Claims 6, 14, 22 and 29, Kim discloses: the multiple broadcast signals include a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and one or more primary broadcast channels (PBCHs) (see para 164, Assuming that an eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS. The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted (hereinafter referred to as a PSS/SSS subframe). In addition to the PSS/SSS, an ESS, a PBCH, and an RS for PBCH decoding (hereinafter referred to as a PBCH DM-RS) are transmitted through beamforming; also see FIG. 9).

Regarding Claims 7, 15, 23, Kim discloses: receiving the transmit beam including the multiple broadcast signals includes receiving each of the PSS, SSS, and one or more PBCHs using a different receive beam of the multiple receive beams (see FIG. 9).

Regarding Claims 8, 16 and 30, Kim discloses: measuring the signal metric includes measuring at least one of or signal-to-interference-and-noise ratio (SINR) of each of the multiple broadcast signals (see para 169, After successfully detecting PSS/SSS or ESS, a UE selects a beam index or SS block index where the received SINR of the PSS/SSS is equal to or more than a specific threshold).

Regarding Claim 9, Kim discloses an apparatus for wireless communication (see FIG. 15, receiving device 20, para 42), comprising: 
a transceiver (see FIG. 15, receiving device having RF unit); 
a memory (see FIG. 15, receiving device 20 having memory) configured to store instructions; and 
one or more processors (see FIG. 15, receiving device having processor) communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
receive from a base station, a transmit beam including a synchronization signal block (SSB) of multiple broadcast signals transmitted over multiple symbols (see FIG. 9, para 138, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH), wherein 
receiving the transmit beam includes switching among multiple receive beams for each of the multiple symbols to receive a corresponding broadcast signal of the multiple broadcast signals (see para 138, an eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH. That is, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions. For example, assuming that an eNB can support or have a maximum of N beam directions, the eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; see para 164, eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions … The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted); 
measure a signal metric of each of the multiple broadcast signals as received via a corresponding receive beam of the multiple receive beams in a corresponding symbol of the multiple symbols (see para 144, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction; also see para 164, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS… the UE can obtain/i.e. measure, the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality); and 
select, based on the signal metric measured for each of the multiple broadcast signals, a receive beam of the multiple receive beams for communicating with the base station (see para 144, In other words, the BRS can be transmitted for the purpose of RSRP/RRM/RLM measurement, and it can be used for neighbor cell measurement; also see para 164, the UE can obtain the beam direction where signals are received with the best channel quality. Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam).
Kim discloses at para 163, a plurality of SS blocks for multiple beams are consecutively transmitted; and 
Although Kim in FIG. 9(a), para 142, the UE may obtain the subframe timing by detecting an additional synchronization signal (e.g., Extended Synchronization Signal (ESS)) transmitted from the eNB; and FIG. 9(b) illustrates consecutive multiple broadcast signals in the order: PBCH/SSS/PSS/PBCH transmission in consecutive OFDM symbols. 
Kim does not explicitly disclose: the multiple broadcast signals include two or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a primary broadcast channel (PBCH). 
Examiners Note: Using BRI consistent with the specification FIG. 4, this limitation has been interpreted to mean: “SSB pattern including one PSS, one SSS, and two PBCH”. Based on this interpretation, and in the same field of endeavor, Xiong discloses this limitation: see FIG. 7 illustrating SSB pattern in 5G NR, at paras 25-26,  As shown in FIG. 7, the SSB spans 4 symbols and the SSB symbol follows the order of PSS, PBCH, SSS and PBCH/i.e. representing two PBCHs. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, so that two PBCHs are transmitted along with one PSS, one SSS in consecutive symbols as taught by Xiong, to provide timing information including an OFDM symbol index, a slot index in a radio frame and a radio frame number from an SSB. In addition, it is used to carry part of the Minimum System Information (MSI), and control configuration information for the remaining MSI (RMSI) (see Xiong, para 26).

Regarding Claim 17, Kim discloses an apparatus (see FIG. 15, receiving device 20, para 42), for wireless communication, comprising: 
means for receiving (see FIG. 15, receiving device 20 having processor 21), from a base station, a transmit beam including a synchronization signal block (SSB) of multiple broadcast signals transmitted over multiple symbols (see FIG. 9, para 138, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH), 
wherein the means for receiving the transmit beam includes means for switching among multiple receive beams for each of the multiple symbols to receive a corresponding broadcast signal of the multiple broadcast signals (see para 138, an eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH. That is, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions. For example, assuming that an eNB can support or have a maximum of N beam directions, the eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; see para 164, eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions … The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted); 
means for measuring (see FIG. 15, receiving device 20 having processor)  a signal metric of each of the multiple broadcast signals as received via a corresponding receive beam of the multiple receive beams in a corresponding symbol of the multiple symbols (see para 144, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction; also see para 164, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS… the UE can obtain/i.e. measure, the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality); and 
means for selecting (see FIG. 15, receiving device 20 having processor), based on the signal metric measured for each of the multiple broadcast signals, a receive beam of the multiple receive beams for communicating with the base station (see para 144, In other words, the BRS can be transmitted for the purpose of RSRP/RRM/RLM measurement, and it can be used for neighbor cell measurement; also see para 164, the UE can obtain the beam direction where signals are received with the best channel quality. Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam).
Kim discloses at para 163, a plurality of SS blocks for multiple beams are consecutively transmitted; and 
Although Kim in FIG. 9(a), para 142, the UE may obtain the subframe timing by detecting an additional synchronization signal (e.g., Extended Synchronization Signal (ESS)) transmitted from the eNB; and FIG. 9(b) illustrates consecutive multiple broadcast signals in the order: PBCH/SSS/PSS/PBCH transmission in consecutive OFDM symbols. 
Kim does not explicitly disclose: the multiple broadcast signals include two or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a primary broadcast channel (PBCH). 
Examiners Note: Using BRI consistent with the specification FIG. 4, this limitation has been interpreted to mean: “SSB pattern including one PSS, one SSS, and two PBCH”. Based on this interpretation, and in the same field of endeavor, Xiong discloses this limitation: see FIG. 7 illustrating SSB pattern in 5G NR, at paras 25-26,  As shown in FIG. 7, the SSB spans 4 symbols and the SSB symbol follows the order of PSS, PBCH, SSS and PBCH/i.e. representing two PBCHs. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, so that two PBCHs are transmitted along with one PSS, one SSS in consecutive symbols as taught by Xiong, to provide timing information including an OFDM symbol index, a slot index in a radio frame and a radio frame number from an SSB. In addition, it is used to carry part of the Minimum System Information (MSI), and control configuration information for the remaining MSI (RMSI) (see Xiong, para 26).

Regarding Claim 24, Kim discloses a computer-readable medium, comprising code executable by one or more processors for wireless communications (see para 272), the code comprising code for: 
receiving, from a base station, a transmit beam including a synchronization signal block (SSB) of multiple broadcast signals transmitted over multiple symbols (see FIG. 9, para 138, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH), 
wherein receiving the transmit beam includes switching among multiple receive beams for each of the multiple symbols to receive a corresponding broadcast signal of the multiple broadcast signals (see para 138, an eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH. That is, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions. For example, assuming that an eNB can support or have a maximum of N beam directions, the eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; see para 164, eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions … The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted); 
(see FIG. 15, receiving device 20 having processor), 
Kim discloses at para 163, a plurality of SS blocks for multiple beams are consecutively transmitted; and 
Although Kim in FIG. 9(a), para 142, the UE may obtain the subframe timing by detecting an additional synchronization signal (e.g., Extended Synchronization Signal (ESS)) transmitted from the eNB; and FIG. 9(b) illustrates consecutive multiple broadcast signals in the order: PBCH/SSS/PSS/PBCH transmission in consecutive OFDM symbols. 
Kim does not explicitly disclose: the multiple broadcast signals include two or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a primary broadcast channel (PBCH). 
Examiners Note: Using BRI consistent with the specification FIG. 4, this limitation has been interpreted to mean: “SSB pattern including one PSS, one SSS, and two PBCH”. Based on this interpretation, and in the same field of endeavor, Xiong discloses this limitation: see FIG. 7 illustrating SSB pattern in 5G NR, at paras 25-26,  As shown in FIG. 7, the SSB spans 4 symbols and the SSB symbol follows the order of PSS, PBCH, SSS and PBCH/i.e. representing two PBCHs. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, so that two PBCHs are transmitted along with one PSS, one SSS in consecutive symbols as taught by Xiong, to provide timing information including an OFDM symbol index, a slot index in a radio frame and a radio frame number from an SSB. In addition, it is used to carry part of the Minimum System Information (MSI), and control configuration information for the remaining MSI (RMSI) (see Xiong, para 26).

Claims 2-4, 10-12, 18-20, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Xiong in view of Cezanne (US20180323926A1). 
Regarding Claims 2, 10, 18 and 25, Kim in view of Xiong discloses: receiving the transmit beam includes receiving, from the base station, multiple transmit beams including the SSB of the multiple broadcast signals transmitted over additional multiple symbols, and wherein measuring the signal metric includes measuring the signal metric of each of the multiple broadcast signals as received via the corresponding receive beam of the multiple receive beams in the corresponding symbol of the multiple symbols in each of the multiple transmit beams.
Kim discloses at para 164, the UE can obtain the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality. Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam.
Kim in view of Xiong does not disclose details regarding: selecting the receive beam includes selecting, based on the signal metric measured for each of the multiple broadcast signals in each of the multiple transmit beams, a transmit beam and receive beam pair from the multiple transmit beams and the multiple receive beams for communicating with the base station.
In the same field of endeavor, Cezanne discloses this limitation: see para 102-103, the beam procedure information (BPI) may indicate to the UE that a first set of resources (e.g., the first three symbols) are transmitted by the BS with the same beam. Given this indication, the UE can evaluate different receive beams during the first set of resources (the first three symbols). The BPI may also indicate that a second set of resources (e.g., the next three symbols) also are transmitted with the same BS. This enables the UE to first find the best UE beam for the different transmit beams individually, and then compare the performance, which may lead to efficient beam pair link (BPL selection). Ultimately, the best BS beam may be determined, for each set of symbols, and reported together with its performance metric.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Kim and Xiong, so that the UE selects a beam pair from multiple transmit and receive beams as taught by Cezanne, for efficient beam pair link selection (see Cezanne, para 103).

Regarding Claims 3, 11, 19 and 26, Kim discloses: the multiple broadcast signals of the multiple transmit beams are received in consecutive symbols (see para 136, FIG. 9(a) shows an example of the PSS/SSS/PBCH transmission period/i.e. in consecutive OFDM symbols; also see FIG. 10b, para 150, SS1 and SS2 may be transmitted in consecutive subframes as shown in FIG.10 (b)).

Regarding Claims 4, 12, 20 and 27, Kim in view of Xiong does not disclose details regarding: reporting, to the base station, the signal metric of at least a portion of the multiple broadcast signals as received in each of the multiple transmit beams, wherein selecting the transmit beam and receive beam pair is based on receiving, from the base station and based on the reported signal metric, an indication of the transmit and receive beam pair.
In the same field of endeavor, Cezanne discloses this limitation: see para 102-103, the beam procedure information (BPI) may indicate to the UE that a first set of resources (e.g., the first three symbols) are transmitted by the BS with the same beam. Given this indication, the UE can evaluate different receive beams during the first set of resources (the first three symbols). The BPI may also indicate that a second set of resources (e.g., the next three symbols) also are transmitted with the same BS. This enables the UE to first find the best UE beam for the different transmit beams individually, and then compare the performance, which may lead to efficient beam pair link (BPL selection). Ultimately, the best BS beam may be determined, for each set of symbols, and reported together with its performance metric.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Kim and Xiong, so that the UE selects a beam pair from multiple transmit and receive beams as taught by Cezanne, for efficient beam pair link selection (see Cezanne, para 103).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 12, claim 1, regarding Kim, the Applicant argues that: “…Kim only contemplates the UE receiving the SS Blocks having different transmit beam directions, but there is no disclosure or suggestion that the UE would or could receive each SS Block, much less each signal in the SS Block, using a different receive beam...”
The Examiner respectfully disagrees. Please refer to the new mappings above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Si (US20190028244A1) discloses  receiving an enhanced synchronization signal and physical broadcast channel (eSS/PBCH) block comprising multiple consecutive symbols over downlink channels, wherein each of the multiple consecutive symbols of the eSS/PBCH block is received from a same antenna port of the BS; determining resources in the downlink channels to receive the eSS/PBCH block from the BS; and determining the eSS/PBCH block comprising the multiple consecutive symbols based on the determined resources, wherein each of the multiple consecutive symbols includes at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), an enhanced PSS (ePSS), an enhanced SSS (eSSS), or an enhanced PBCH (ePBCH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472